Case 1:21-cr-00028-APM Document 156-3 Filed 04/13/21 Page 1 of 2




             Exhibit 3
    Case 1:21-cr-00028-APM Document 156-3 Filed 04/13/21 Page 2 of 2




                               DEPARTMENT OF THE ARMY
                           us ARMY INSTALLATION MANAGEMENT COMMAND
                      HEADQUARTERS, UNITED STATES ARMY GARRISON, FORT POLK
                                DIRECTORATE OF HUMAN RESOURCES
                                        7700 ALABAMA AVE
                                 FORT POLK,LOUISIANA 714S9-5339
   REPLY TO
   ATTENTION OF:




ORDER 354-126                                                        20 December 2011



The Secretary of the Army has reposed special trust and confidence in the patriotism,
valor, fidelity, and professional excellence of Kenneth Troy Harrelson. In view of these
qualities and his demonstrated leadership potential and dedicated service to the U.S.
Army, he is therefore, promoted from Specialist to Sergeant. MOS 91E20 is awarded as
his primary MOS effective 22 December 2011. Promotion is effective 22 December
2011, with a date of rank of22 December 2011. Promotion is not valid and this order will
be revoked if he is not in a promotable status on the effective date of promotion. The
authority for this promotion is AR 600-8-19, paragraph 1-20, dated 20 March 2008. Other
MOS Actions are Awarded SMOS: N/A Withdrawn PMOS:91E10 SMOS: N/A.

Additional Instructions: You are required to obtain a new ID card reflecting a Geneva
Convention Code Status of II.

Format: 302

FOR THE COMMANDER:




                                              Director, Human Resources



DISTRIBUTION:
Sergeant Kenneth T. Harrelson, XXX-XX-XXXX(5)
Cdr, 88 CS DIST CO,Fort Polk, LA 71459(1)
